Title: To James Madison from Sylvanus Bourne, 6 October 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 6 October 1805, Amsterdam. “It seems that the British Cruizers Still continue to capture our Vessells bound to Europe with W India produce & although many are released after examination & trial which Subjects the owners to heavy charges—others are condemned upon principles new & extraordinary & such as must operate very injuriously to our trade—among them is to be cited the case of the Briga. Adair of Newbury Port lately taken into England while on her voyage to this port—part of whose cargo has been condemned because the Captain in his declaration asserted that while loading in the UStates he waited for some arrivals from the West Indies to make up his cargo—that portion therefore of the Cargo brought by said Vessells was confiscated on the grounds that it proved that the property was imported with intent to reship to Europe—which they will not permit Saying that we can import what we want for our home consumption & if it shoud happen that a surplus remains they will graciously permit as [sic] to send said Surplus to Europe for Sale—but not allow an importation made with view to exportation. This indeed is the essence of their reasoning & is truly humiliating towards an in de pen dent nation you will perceive by the last account from Europe that a wide extended War is about to be renewed upo⟨n⟩; the Continent—involving most of the nations thereof & which must in effect render the neutrality of our flag precious indeed to our Country & it may be that the British Govt is from this led to conclude that we shall consent to suffer much rather than expose ourselves to the consequences of a War to protect our Rights—& to the loss of what share of neutrality we now enjoy—how far this may be the case must depend on the force of public sentiment in our Co⟨un⟩; try & its sense of what we owe to ourselves & the rising interest of our Commerce.
          “Confiding that I shall soon have the pleasure of a favorable reply to my late interest⟨ing⟩; Communications.”
        